Citation Nr: 1214908	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a right ulna fracture with damage to Muscle Group VIII, evaluated as 20 percent disabling.  

2.  Entitlement to service connection for cervical spine disability, including as secondary to service-connected right ulna fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



REMAND

The Veteran served on active duty from March 1971 to November 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was employed for a number of years with the United States Postal Service (USPS), and asserts that he took disability retirement as a result of his service-connected residuals of a right ulna fracture.  VA will make attempts to obtain records in the custody of another agency until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   Upon remand, the AOJ should contact the USPS, and request that all available records, including treatment records, physical examinations, and disability determinations, be provided for inclusion with the claims folder.  

The Veteran has been diagnosed with cervical spondylosis and cervical degenerative disc disease.  He asserts that these disorders had their onset during service, or, alternatively, that they were caused or chronically worsened by his service-connected right ulna fracture.  

A VA examination of the Veteran's cervical spine was conducted in January 2006.  In a November 2006 addendum, the examiner concluded that the Veteran's cervical spondylosis was less likely than not related to his fractured ulna, but did not provide a rationale for his conclusion.  The examiner also did not comment on the prior diagnoses of cervical degenerative disc disease, or provide an opinion as to the etiology of that disorder.  

In addition, an August 1973 clinical note reflects that "considerable muscle spasm in the supraspinatus muscles" of the cervical spine was observed following a motor vehicle accident in which the Veteran injured his right arm.  The examiner did not discuss this note or indicate whether the Veteran's current cervical spine pathology could be related to the in-service injury.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, this matter should be referred to the January 2006 examiner, if available, for clarification of his opinion.

In addition, the Veteran has not been provided with an appropriate notice letter regarding the Veterans Claims Assistance Act of 2000 (VCAA) and its applicability to his appeal for service connection for a cervical spine disability.  The notice letter sent to the Veteran in March 2006 informed him of the evidence needed to substantiate a claim for service connection on a secondary basis, but did not address the evidence needed for a claim of direct service connection.  This is particularly important in light of the fact that muscle spasm in the cervical spine area was noted in August 1973.  Proper notice is also required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), informing the Veteran about disability ratings and effective dates for the award of benefits, and including an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date.  Such notice must be provided prior to the readjudication of this issue.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  

Finally, the Board notes that post-service treatment records from the Cleveland VA Medical Center (VAMC)(and associated VA Community Based Outpatient Clinics (CBOCs) in Painesville and Youngstown, Ohio), the Pittsburgh VAMC, and the Erie (Pennsylvania) VAMC have been obtained.  The most recent records from the Cleveland VAMC and associated CBOCs are dated in December 2008.  The most recent records from the Pittsburgh and Erie VAMCs are dated in May 2010.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.   Review the claims folder and ensure that all notification and development actions required by the VCAA are fully complied with and satisfied with respect to the Veteran's claim for service connection for a cervical spine disability on a direct basis.  The notice letter must also provide the Veteran with an explanation as to the information or evidence needed to establish disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

2.  Contact the Cleveland VAMC and request that all records of the Veteran's treatment at that facility, and any associated CBOCs, since December 2008 be provided for inclusion in the claims folder.  In addition, contact the Pittsburgh and Erie VAMCs and request that all records of the Veteran's treatment at those facilities since May 2010 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  With any necessary proper authorization, request from USPS or any associated repository all records associated with any disability and separation action due to disability.  Request copies of any disability determinations and all medical records considered in making those determinations.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

4.  After the aforementioned development has been completed, return the claims folder to the January 2006 VA examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner.  

The examiner is requested to determine whether any cervical spine disability is at least as likely as not (probability of 50 percent or greater) directly related to the Veteran's service.  The examiner must note the August 1973 clinical note reflecting supraspinatus muscle spasm after a motor vehicle accident, and opine whether any cervical spine disability had its onset as a result of that injury.  The examiner must also provide a detailed explanation for his conclusion that the Veteran's cervical spondylosis was not caused or made worse by his service-connected residuals of a right ulna fracture.  A detailed explanation for each opinion should be provided, and the examiner should cite to the record and/or medical authority to support his view.  He should also set forth the medical reasons for accepting or rejecting any statements regarding continuity of symptoms since the Veteran's period of military service.

If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

5.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

